                        Case 19-01301-MAM           Doc 20   Filed 10/28/19    Page 1 of 2




         ORDERED in the Southern District of Florida on October 28, 2019.




                                                               Mindy A. Mora, Judge
                                                               United States Bankruptcy Court
_____________________________________________________________________________




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION
                                         www.flsb.uscourts.gov

        In re:                                                       Case No. 18-16248-BKC-MAM
                                                                     Chapter 7
        CHANCE & ANTHEM, LLC,

                 Debtor.
                                                /
        ROBERT C. FURR, not individually but                         ADV. NO. 19-01301-MAM
        as Chapter 7 Trustee of the estate of the
        Debtor, Chance & Anthem, LLC,

                 Plaintiff,
        v.

        ADVANCED AVIONICS, LLC,

                 Defendant.
                                                /

          ORDER GRANTING PLAINTIFF’S MOTION TO DISQUALIFY JEFFREY SISKIND
            AS COUNSEL TO ADVERSARY DEFENDANT, ADVANCED AVIONICS, INC.
                  Case 19-01301-MAM            Doc 20      Filed 10/28/19      Page 2 of 2



          THIS MATTER came before the Court on October 22, 2019 at 2:30 p.m. upon the (1)

Motion to Disqualify Jeffrey Siskind as Counsel to Adversary Defendant, Advanced Avionics,

Inc. (the “Motion”) [ECF No. 08]1 filed by Robert C. Furr (the “Plaintiff” or “Trustee”) in his

capacity as Chapter 7 Trustee of estate of the Debtor, Chance & Anthem, LLC (the “Debtor”);

(2) Response to Chapter 7 Trustee’s Motion to Disqualify Counsel (the “Response”) [ECF No.

l1] filed by Debtor’s Former Managing Member and Defendant’s Counsel, Jeffrey Siskind

(“Siskind”); and (3) Plaintiff’s Reply to Response to Motion to Disqualify (the “Reply”) [ECF

No. 12]. The Court, having reviewed and considered the Motion, Response, and Reply, having

heard the representations and arguments of Trustee’s counsel and Mr. Siskind, and otherwise

being duly advised on the premises, it is,

          ORDERED as follows:


          1.       The Motion in GRANTED for the reasons stated on the record on October 22,

2019 at 2:30 pm.

          2.       Advanced Avionics shall have thirty (30) days from the entry of this order to

retain new counsel, for such counsel to file their Notice of Appearance in this case and to file a

response to the Adversary Complaint.

                                                     ###

Submitted by:

Jesus M. Suarez, Esq.
Attorney for Chapter 7 Trustee
100 S.E. Second Street, 44th Floor
Miami, Florida 33131
Telephone: (305) 349-2300
Email: jsuarez@gjb-law.com

Jesus M. Suarez Esq., who shall serve a copy of this Order on all interested parties and file a certificate
of service reflecting same.


1
    Capitalized terms used herein and not otherwise defined shall have the meanings set forth in the Motion.

                                                      2
